Order entered December 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00209-CV

                       FLUOR INTERCONTINENTAL, INC., Appellant

                                                V.

                                  DAVID DAWSON, Appellee

                       On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-15340

                                            ORDER
        On November 25, 2013, we ordered Vielica Dobbins, Official Court Reporter of the 134th

Judicial District Court, to file the reporter’s record by DECEMBER 5, 2013 and not sit as a

court reporter until the record was filed. The record was not timely filed, but by letter dated

December 11, 2013, she informed us that she had “finally finished the appeal and [was] awaiting

on the exhibits to be copied” before filing the record. To the extent the letter can be construed as

motion for extension of time to file the record, we DENY the motion. Because the record has

not been filed, our November 25, 2013 order remains in effect and Ms. Dobbins may not sit until

the record is filed.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dale Tillery, Presiding Judge, 134th Judicial District Court; Vielica Dobbins; and

counsel for all parties.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE